Citation Nr: 0111944	
Decision Date: 04/25/01    Archive Date: 05/01/01

DOCKET NO.  98-10 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from November 1963 to 
November 1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Newark, New Jersey.  The veteran currently resides 
within the jurisdiction of the St. Petersburg, Florida RO.

Among other issues addressed in the September 1997 rating 
action, the RO determined that new and material evidence had 
not been submitted to reopen the previously denied claim for 
service connection for a disability of the cervical spine 
secondary to the service-connected left shoulder disability.  

In a May 2000 decision, the Board found that new and material 
evidence had been presented sufficient to reopen the claim 
for benefits.  The claim was reopened and the issue of 
entitlement to service connection for a cervical spine 
disorder secondary to service-connected left shoulder 
disability was remanded to the RO for further evidentiary 
development.  Following completion of the requested 
development, the RO as indicated by the supplemental 
statement of the case determined that the claim for service 
connection on direct and secondary bases remained denied.  
Thus, the issue is as stated on the title page of this 
decision.   


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  Service connection is in effect for residuals of a left 
shoulder disorder evaluated as 20 percent disabling, 
residuals of a right shoulder disorder evaluated as 30 
percent disabling, and residuals of a chip fracture of the 
left fifth toe rated as noncompensable.

3.  A disorder of the cervical spine is not related to 
service.

4.  A disorder of the cervical spine is not causally related 
to the service connected left shoulder disorder. 


CONCLUSION OF LAW

A cervical spine disorder was not incurred in or aggravated 
by military service, and is not proximately due to or the 
result of a service-connected disability of the left 
shoulder.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.310(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty To Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.

The Veterans Claims Assistance Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  It is unclear whether the RO reviewed the current 
claim in conjunction with this legislation.  

In this regard, the Board notes that VA has a duty to notify 
the appellant and his representative of any information and 
evidence needed to substantiate and complete the appellant's 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102 and 5103).  In this 
regard the September 1997 rating decision, and subsequent 
Statement Of The Case (SOC) and Supplemental Statement Of The 
Case (SSOC), each informed the appellant that the focus of 
inquiry with respect to this claim was whether new and 
material evidence had been presented to reopen the previously 
denied claim for service connection.  Such evidence required 
to reopen the claim would demonstrate that the claimed 
cervical spine disorder was incurred in or aggravated during 
the appellant's period of service or, alternatively, show 
that the claimed disability was proximately due to a 
disability of service origin.  In a May 2000 decision, 
however, the Board determined that new and material evidence 
had been presented, and reopened the appellant's claim.  In 
the context of this decision, the appellant was advised of 
the evidence necessary to substantiate a claim for service 
connection.  The Board further notes that the discussion of 
the reasons and bases for the denial of the claim as noted in 
the September 2000 SSOC informed the appellant of the 
evidence necessary to substantiate his claim and, therefore, 
complied with VA's notification requirements.

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  A review of the record reflects that the appellant 
has not reported any further treatment records, relevant to 
his claim, which have not been obtained and associated with 
the claims file.  The RO requested all relevant treatment 
records identified by the appellant,  advised the appellant 
in various letters of the records being sought by the RO, and 
was requested to assist in obtaining these records.  

This case was remanded in May 2000 for further evidentiary 
development.  The record discloses that the RO has complied 
with the requested development.  In an October 2000 
statement, the appellant indicated that he had nothing 
further to add to the record in support of his claim.  The 
Board is satisfied that the VA medical report and opinion are 
responsive to the Board's inquiry in this matter, and is 
instructive with respect to the nature and etiology of the 
appellant's condition.  Thus, the Board concludes that VA has 
fulfilled its duty to assist the appellant, in that there is 
sufficient evidence of record upon which this claim may be 
properly adjudicated without being prejudicial to the 
appellant.  Bernard v. Brown, 4 Vet.App. 384 (1993).

Factual Background

Service medical records are negative for any treatment or 
diagnosis of a disorder involving the cervical spine.  The 
appellant was hospitalized in February 1965 after injuring 
his left shoulder while sky diving.  The hospital report 
contains no reference to the cervical spine.  There was no 
neurological involvement.  The discharge diagnosis was 
anterior dislocation of the left shoulder.  He was seen at 
the dispensary for left shoulder complaint in April 1965 
after falling down some stairs.  No reference was made to the 
cervical spine.  The separation examination clinically 
evaluated the neck and spine as normal.

A December 1968 VA medical examination report indicates the 
appellant presented with complaints of severe pain in the 
left arm and shoulder, with episodes of loss of feeling in 
his left little finger.  The diagnosis was residuals of an 
injury to the left shoulder and dislocations were not found 
on examination. 

A VA examination was conducted in December 1970.  At that 
time the veteran report paresthesia involving the whole arm 
and fingers.  The evaluation showed normal curvature of the 
cervical spine.  There was no limitation of motion.  Pain was 
not elicited on examination.  X-ray studies of the cervical 
region revealed no intrinsic bone pathology.  The alignment 
of the vertebrae and the width of the discs were evaluated as 
normal.  There was no evidence of a cervical rib.  In the 
assessment, the examiner noted that the examination yielded 
no findings relative to the cervical spine.

A VA examination was conducted in July 1975.  At that time 
the appellant reported numbness in the left arm from time to 
time.  The examination showed full range of motion of the 
cervical spine.  X-rays showed slight straightening of the 
normal lordotic curve.  There was minimal narrowing at the 
interspace between the C4-C5.  

A VA neurological examination was conducted in December 1975.  
In the assessment, the examiner opined that the appellant's 
complaints of numbness might be attributable to a combination 
of the left shoulder and cervical spine.  The diagnostic 
impression was residual of injury of shoulder, hand and 
perhaps minimal degenerative changes of the cervical spine, 
causing numbness in the small left finger and forearm.  

The appellant was treated and evaluated at VA and private 
facilities during 1981 and 1982 for complaints pertaining to 
the left shoulder and left upper extremity.

Private magnetic resonance imaging (MRI) studies of the 
cervical spine in June 1991 revealed minimal bulging and 
slight narrowing of the C5-C6 disc was questioned.  There was 
bulging at the C6-C7 level.

In an August 1991 private medical report, it was noted that 
the appellant was seen for complaints of persistent neck pain 
with numbness since an inservice injury to the left shoulder.  
The appellant reported that his neck complaints were not 
addressed at the time of the initial injury.  It was further 
reported that his neck symptoms had become progressively 
worse, and were manifested by numbness and tingling pain 
involving the left shoulder with an inability to use the left 
hand, and decreased strength.  The report notes that magnetic 
resonance MRI studies of the cervical spine revealed 
degenerative disc disease at C5-6, which the physician noted 
"may represent years of post-traumatic cumulative 
occupational trauma based upon an initially injured disc many 
years ago."  The diagnostic impression was cervical 
radiculopathy, and impingement syndrome of both shoulders.  
It was the physician's opinion that "as a result of the 
[appellant's] initial fall in 1965, with the subsequent 
shoulder and neck problems which have progressed now to 
involve the right shoulder due to an overuse syndrome, he has 
incurred a significant permanent limitation of use of his 
cervical spine segments in both shoulders."

The appellant was privately hospitalized in September 1991, 
for complaints of severe pain in his right shoulder and neck 
since June 1991.  The medical report noted that earlier MRI 
studies of the cervical spine revealed disc degeneration at 
C-5, C-6, and C-7 with minimal bulging.  The appellant 
underwent arthroscopic decompression with acromioclavicular 
arthropathy with resection of the distal clavicle of the 
right shoulder in September 1991.  The final diagnostic 
impression was subacrominal impingement syndrome and 
acromioclavicle arthropathy of the right shoulder. 

A VA examination was conducted in October 1991.  At that time 
the appellant's complaints included numbness and tingling in 
the left arm and both hands, and stiffness and pain in the 
neck and spine.  Following a neurological examination the 
diagnosis was residuals of an injury to the left shoulder 
with residual dislocations.  Following an orthopedic 
evaluation the diagnosis was dislocation of the left 
shoulder.

A VA orthopedic examination was conducted in August 1993.  
The diagnosis was remote dislocation of the left shoulder now 
with residual weakness and loss of motion despite good 
muscular development around the shoulder joint and minimal 
signs of impingement with internal rotation.

A VA neurological examination was conducted in October 1993.  
The diagnoses were history of left shoulder dislocation 
without significant residual functional deficit, right 
shoulder impingement, and cervical spine degenerative joint 
disease without radiculopathy. 

Private medical reports, dated from 1995 to 1997, show he was 
seen for several problems including complaints pertaining to 
the cervical spine. The appellant was seen in December 1995 
with complaints of bilateral neck pain associated with 
paresthesias in the upper extremity particularly in the C6-7 
distribution.  In November 1996, the appellant was evaluated 
with multiple cervical spondylitic and post-traumatic 
radiculopathies primarily of the left C5, C6, and C7 for 
which he underwent surgical treatment. 

In an April 1997 statement, the appellant indicated that as a 
result of his service-connected shoulder (left) disability, 
and his efforts to compensate for this disability in the 
performance of duties associated with his job, he had 
developed a disorder of the spine for which he underwent 
surgery.  He indicated that this disorder was manifested by 
limited mobility and, in particular, restrictions in lateral 
movement.  He noted a history of two previous rotator cuff 
surgical procedures, and described radicular symptoms 
involving both shoulders extending to the elbows.  

A VA examination was conducted in June 1997.  The clinical 
history was significant for surgical decompression of C5-6.  
Findings on physical examination showed the neck to be 
supple, without bruits or jugular venous distention.  The 
back was evaluated as symmetrical.  There was no diagnostic 
finding made relative to the cervical spine.

Medical evidence reviewed in conjunction with the appellant's 
claim for Social Security benefits were received in November 
1998.  The July 1996 decision indicated that a finding of 
disability was entered based upon a diagnostic impression of 
degenerative disorder with stenosis of the cervical spine.  
The medical records cover treatment primarily for the right 
shoulder and cervical spine from 1988 to 1996.  It was noted 
that the appellant's disability had its onset in April 1995.  
There was no secondary diagnosis noted in conjunction with 
the determination of disability.  These treatment reports 
reflect that the appellant was seen in September 1988, 
following an injury at work, for complaints of left shoulder, 
arm, and neck pain.  It was noted that the appellant reported 
continued pain and discomfort.  Physical examination was 
normal, except for the right shoulder and cervical area.  X-
ray studies of the cervical spine revealed cervical 
osteoarthritis.  A diagnostic impression of fibrous nodule, 
right shoulder, and cervical osteoarthritis with right 
cervical radiculopathy was noted.  A December 1995 statement 
from a private physician is to the effect that the veteran 
had bilateral neck pain associated with paresthesia in the 
upper extremity at the C6-C7 distribution.  It was reported 
that it was a work related injury which was initially injured 
in June 19991 and re-injured in April 1995.  He had been 
unable to work since that time.

During a March 2000 videoconference hearing before the 
undersigned member of the Board, the appellant offered 
testimonial evidence concerning the onset and severity of his 
cervical spine disorder.  The appellant stated that he had 
three parachute jumps while in service.  He attributed his 
current cervical spine disorder to injuries sustained in 
conjunction with his final parachute jump, during which he 
sustained injury to the left shoulder for which service-
connection has been established.  The appellant stated that 
he was unable to recall whether symptoms related to the 
cervical spine were present or whether he was immediately 
aware of such symptoms at the time of his injury.  The 
appellant maintained that his cervical spine symptoms began 
sometime after 1968.  He recalled that he initially presented 
in 1968 at a VA medical facility with neurological complaints 
involving the upper extremities and fingers.  He indicated 
that his neck symptomatology has become progressively worse 
since that time, requiring surgical treatment in 1996.  He 
explained that he ignored a lot of his symptoms after his 
hospitalization for the left shoulder dislocation, because 
his unit was preparing for transfer to Vietnam.  He also 
noted that while his cervical spine symptoms were persistent 
in nature, they were not addressed by medical personnel prior 
to 1995. 

Received into evidence at the time of the hearing were 
private medical reports, dated in July 1998.  One report from 
the appellant's neurosurgeon indicated that the appellant 
underwent surgical treatment for his neck disorder in 
November 1996, after which he followed a course of 
physiotherapy and follow-up care.  It was noted that the 
appellant's condition had improved to some extent, and that 
his neck pain had subsided.  With respect to the etiology of 
the appellant's neck disorder, the physician opined,

... [T]he parachute jumping is one of the most 
strenuous activities, which does injure and 
over strain the entire spine, both the lumbar 
and particularly the cervical spine.  So I 
believe that this is also a contributing 
factor to the development of his neck 
problem... [T]he injury to the left shoulder 
was parachute related, and naturally the 
other parts of the body were not completely 
spared, and sooner or later they gave him 
problems which continue to the present time.

The second statement, from another of the appellant's 
physicians, indicated that the appellant had a history of 
chronic pain in the cervical spine.  It was noted that the 
appellant demonstrated diminished range of motion of the 
cervical spine on examination in July 1998.  Myofascial 
tenderness was detected throughout.  The diagnostic 
impression included cervical myofascial pain syndrome, and 
chronic pain syndrome.  It was the physician's assessment 
that the appellant met the American Medical Association's 
(AMA) requirements for a finding of disability, based upon 
difficulties he experienced in both the upper extremities and 
cervical spine. 
 
The appellant underwent VA examination in July 2000 by a 
panel comprised of a VA orthopedist and neurologist.  The 
medical report indicates the veteran's records were reviewed.  
The appellant stated that in 1965, during a parachute jump, 
he land on his left shoulder, thereby dislocating it.  He 
reported that he was hospitalized for 37 days.  During this 
time he never had any neck pain or evidence of traumatic 
cervical spine pathology.  He had worked as a baggage handler 
for30 years.

He was also noted to have a disability of the right shoulder 
resulting from overuse because of the disabled left shoulder.  
The appellant was also evaluated with degenerative changes at 
multiple levels of the cervical spine for which he underwent 
surgical treatment in 1996, to decompress nerve roots which 
were affected by such degenerative changes.  At that time, 
the appellant reported he experienced an increase in pain 
with sudden motion, particularly with the arms.  It was noted 
that the appellant utilized only Tylenol.  He denied use of 
any external arthrosis.

On physical examination, range of motion of the cervical 
spine was evaluated as 30 degrees of forward flexion, without 
pain on motion.  The appellant exhibited approximately 10 
degrees of backward extension with a mild degree of pain on 
motion.  He was able to flex his neck laterally 30 degrees, 
and was able to rotate his neck 45 degrees.  

The examiner indicated that most of these recorded 
measurements of motion were slightly less than the normal 
ranges of motion in the average person.  There was no 
evidence of excess fatigability or incoordination with any of 
these motions.  Strength was evaluated as 5/5 bilaterally in 
the upper extremities, to include the deltoids, biceps, 
triceps, wrist flexors, wrist extensors, interossei and grip.  
There were no pathological reflexes elicited.  Reflexes in 
the upper and lower extremities were evaluated as 2+ and were 
symmetrical throughout.  The examiner noted that evaluation 
of sensation yielded inconsistent and alternating results 
from keen to dull and, and such, were determined by the 
examiner not to be contributory to the examination results.  
On palpation of the musculature of the paraspinal region, 
there was no pronounced tenderness, spasm, or excess 
irritability of muscles around the neck, upper or lower 
thoracic spine, or lumbar spine.  The muscle bulk and tone of 
the spine were evaluated as normal and symmetrical.  The 
examiner observed the appellant's gait to be essentially 
normal, with good mobility.  X-ray studies of the cervical 
spine revealed moderate degenerative changes in the distal 
cervical spine, noted to probably be post-traumatic in 
origin.

The assessment was bilateral evidence of impingement syndrome 
in the shoulders with no evidence of rotator cuff tear.

It was the opinion of the examiners, based upon a review of 
the recorded medical history and clinical findings on 
examination, that the appellant's cervical spine disability 
was not causally related to the appellant's period of 
military service, to include the 1965 injury to the left 
shoulder.  It was further the examiners' opinion that the 
current disability of the cervical spine was not caused or 
aggravated by the service-connected left shoulder disability.  
In their assessment, it was noted that the appellant had 
moderate cervical spondylosis, that had been previously 
treated with surgery and multiple modalities of conservative 
therapy.  The examiners opined that the appellant's cervical 
disorder was a degenerative problem, if there was no evidence 
of that any history of trauma in the recent or remote past 
had anything to do with the appellant's current symptoms, and 
there were no notes or patient recollection of any neck 
trauma at the time of his fall in 1965. 

Analysis

Under pertinent law and VA regulations, service connection 
may be granted for a disability which was incurred during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Arthritis may also be presumed to have been incurred during 
active military service if it is manifest to a degree of 10 
percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2000).

Notwithstanding a lack of diagnosis of disease during 
service, service connection may be granted for a disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 
505 (1992).

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted, shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  Specifically, when 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or is 
the result of, a service-connected condition, the veteran 
shall be compensated for the degree of disability, and no 
more, over and above the degree of disability existing prior 
to the aggravation.  Allen v. Brown, 7 Vet. App. at 448.

In the context of this aspect of the appellant's claim, the 
Board must decide whether the weight of the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
(1990).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence does not reflect that the appellant 
currently possesses a recognized degree of medical knowledge 
that would render his opinions on medical diagnoses or 
causation competent.  

It is the appellant's contention that his cervical spine 
disability was caused by the parachute jump in February 1965 
in which he sustained an injury to the left shoulder.  In the 
alternative he also contends that he developed disability of 
the cervical spine due to his service-connected left shoulder 
disability.  As indicated, when the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing medical expertise gained through 
specialized training, experience or knowledge are competent 
to render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In this regard, a VA examiner in a December 1975 report 
indicated that it may be quite possible that the appellant's 
recurrent numbness of the left upper extremity might be 
attributable to a combination of left shoulder and cervical 
spine conditions.  However, an opinion regarding the etiology 
of the cervical spine disorder was not rendered at that time.  
Private physicians in August 1991 and July 1998 indicated 
that there was a relationship between the parachute injury in 
1965 and the subsequent development of a cervical spine 
disability.  However, there is no indication that these 
physicians reviewed the records in the veteran's claims 
folder in conjunction with their opinions.  No opinions were 
presented which casually related the cervical spine 
disability to the service connected left shoulder disorder.

In this regard, the service medical records are negative for 
any complaints or diagnostic findings relative to the 
cervical spine.  Further, the record shows that a VA 
examination conducted in December 1970, five year after 
service showed no pathological findings relative to the 
cervical spine.  The appellant was first clinically evaluated 
with degenerative process involving the cervical spine in 
1975, approximately 10 years after service. 

Furthermore the appellant was examined in July 2000 by a 
panel consisting of a VA orthopedist and neurologist.  The 
panel's conclusion was that the current cervical spine 
disorder was not related to the in-service injury.  The VA 
examiners further determined that the service connected left 
shoulder disorder did not cause or aggravate the cervical 
spine disability.  The examiners indicated that the 
appellant's cervical spine disorder was representative of a 
degenerative problem.

The specialists' opinion was based on a review of the 
evidence in the claims folder, the recorded medical history, 
and clinical findings on examination.  As such the Board 
places greater probative value on this opinion than the 
private medical opinions. 

Accordingly, it is the judgment of the Board that the 
preponderance of the evidence is against the appellant's 
claim of service connection for a cervical spine disorder on 
direct or secondary bases.  In rendering this determination, 
the Board has concluded that the evidence is not evenly 
balanced and, as such, the benefit of the doubt doctrine is 
not applicable.  38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for a cervical spine 
disorder is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

